[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                          _____________               U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            October 31, 2008
                             No. 07-12124
                                                         THOMAS K. KAHN
                            _____________                       CLERK

                D.C. Docket No. 05-00247 CR-T-23-MAP


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,


                                 versus


SCOTT SCHWEICKERT,
a.k.a. MstrScott,

                                                    Defendant-Appellant.

                             ____________

               Appeal from the United States District Court
                   for the Middle District of Florida
                             ____________

                           (October 31, 2008)


Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      In a three-count indictment, a federal grand jury charged Scott Schweickert

with conspiracy to possess a controlled substance, gamma-hydroxybutyric acid,

(GHB), with intent to distribute it to others without their knowledge and with

intent to commit a crime of violence, in violation of 21 U.S.C. §§ 846 and

841(b)(7)(A) and (B) (Count One), and did knowingly and intentionally distribute

for human consumption GHB to Victims #1 and #2, without their knowledge and

with the intent to commit a crime of violence, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(7)(A), (B), and 18 U.S.C. § 2 (Counts Two and Three). A

jury found Schweickert guilty of conspiracy with Steven Lorenzo (Count One) and

distribution of GHB to Victim #2 (Count Three). Schweickert was acquitted on

Count Two pertaining to Victim #1. The district court sentenced him to serve

consecutive terms of twenty years’ imprisonment on each count of conviction, or

forty years.

      Schweickert now raises five evidentiary issues on appeal. He also raises a

sixth issue that there was insufficient evidence to sustain his conviction.

      After oral argument and careful consideration, we find that the district court

did not abuse its discretion or plainly err in its evidentiary rulings. The

evidentiary arguments raised on appeal are wholly without merit and rejected




                                           2
without need for further discussion.1

       In addition, we conclude that there was ample and sufficient evidence of

Scweickert’s conspiracy with Lorenzo and his participation in the drug

distribution of GHB to support the jury’s verdict of conviction of Scweickert on

Counts One and Three.

       AFFIRMED.




       1
        They are, that the court erred (1) in denying Schweickert’s motion to suppress certain
statements; (2) in admitting internet chats made by co-conspirator Lorenzo; (3) in admitting
photos of Lorenzo and Schweickert; (4) in admitting internet chats made between Lorenzo and
Schweickert; and (5) in not granting a new trial based on cumulative evidentiary errors.

                                               3